

116 S4546 IS: Abiding by United States Commitments Act of 2020
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4546IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mr. Booker (for himself, Mr. Durbin, Mr. Leahy, Mr. Van Hollen, Ms. Cantwell, Mrs. Gillibrand, Ms. Hirono, Mr. Merkley, Mr. Reed, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for the prompt payment of United States assessed contributions to international organizations, and for other purposes.1.Short titleThis Act may be cited as the Abiding by United States Commitments Act of 2020.2.FindingsCongress makes the following findings:(1)COVID–19 has killed United States citizens at six times the average rate of other high-income countries.(2)The United States records eight times the number of infections of other high-income countries.(3)United States citizens are barred from entering dozens of countries, including allies, due to the Administration’s inability to contain the spread of COVID–19 in the United States.(4)On June 25, 2020, the Senate unanimously passed Senate Resolution 579, recognizing historic United States leadership and international achievements to address global health threats, encouraging the international community to remain committed to preventing the further spread of COVID–19, and urging the United States to participate in and support global efforts to address COVID–19. 3.Sense of CongressIt is the sense of Congress that—(1)the United States should participate in global public-private efforts to develop, manufacture, and equitably distribute a vaccine for COVID–19, including in the COVID–19 Vaccines Global Access (COVAX) Facility, which aims to speed vaccine development, mitigate risk, secure doses for all countries, and distribute them to the most high-risk segment of each population; and(2)the suspension of United States support for the World Health Organization (WHO) and other efforts to discredit the WHO are deeply concerning and will have an adverse impact on efforts to address the COVID–19 pandemic.4.Payment of United States assessed contributions to international organizations(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall use amounts appropriated or otherwise made available to the Department of State for fiscal year 2020 in any appropriations Act under the heading Contributions to International Organizations to pay the full fiscal year 2020 United States assessment for each international organization funded under that heading. (b)World Health OrganizationOf the amounts appropriated or otherwise made available to the Department of State for fiscal year 2020 for Contributions to International Organizations, $118,949,000 shall be made available not later than 60 days after the date of enactment of this Act for the World Health Organization for COVID–19 response. Such funds may not be made available for advance payment to withdraw the United States from the World Health Organization.